Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-15 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2020 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al. (2015/0073646).

Regarding claim 1, Rosenstein teaches a robot (e.g., A mobile robot; Rosenstein: Abstract L.1) comprising: 
a set of sensors to capture image data (e.g., The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors, contact sensors, three-dimensional (3D) imaging/depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc. In some implementations, the sensor system 400 includes ranging sonar sensors 410 (e.g., nine about a perimeter of the base 120), proximity cliff detectors 420, contact sensors 430, a laser scanner 440, one or more 3-D imaging/depth sensors 450, and an imaging sonar 460.  Rosenstein: [0111] L.7-22. The 3-D image sensors 450 may be capable of producing the following types of data: (i) a depth map, (ii) a reflectivity based intensity image, and/or (iii) a regular intensity image. The 3-D image sensors 450 may obtain such data by image pattern matching, measuring the flight time and/or phase delay shift for light emitted from a source and reflected off of a target.  Rosenstein: [0138]); 
a control system (e.g., The robot 100 also includes a drive system 200, an interfacing module 300, and a sensor system 400, each supported by the robot body 110 and in communication with a controller 500 that coordinates operation and movement of the robot 100. Rosenstein: [0095] L.3-7); 
a propulsion mechanism (e.g., The robot 100 also includes a drive system 200, an interfacing module 300, and a sensor system 400, each supported by the robot body 110 and in communication with a controller 500 that coordinates operation and movement of the robot 100. Rosenstein: [0095] L.3-7. In some implementations, the drive system 200 includes first, second, and third drive wheels 210a, 210b, 210c equally spaced (i.e., trilaterally symmetric) about the vertical axis Z (e.g., 120 degrees apart); however, other arrangements are possible as well.  Rosenstein: [0099] L.3-7); 
wherein the control system (e.g., Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10. Information provided by these algorithms, as well as the distance measurement information obtained from the imaging sensor 450, can be used by the robot controller 500 or other processing resources. The imaging sensor 450 can operate on the principle of time-of-flight, and more specifically, on detectable phase delays in a modulated light pattern reflected from the scene 10, including techniques for modulating the sensitivity of photodiodes for filtering ambient light.   Rosenstein: [0160]): 
obtains image data of a given region using the set of sensors (e.g., In some implementations, at least one of 3-D image sensors 450 can be a volumetric point cloud imaging device (such as a speckle or time-of-flight camera) positioned on the robot 100 at a height of greater than 1 or 2 feet above the ground and directed to be capable of obtaining a point cloud from a volume of space including a floor plane in a direction of movement of the robot (via the omni-directional drive system 200).  Rosenstein: [0162] L.1-8); 
performs image analysis on the image data to detect a set of objects that are positioned in the given region, and for each object of the set (e.g., The controller 500 may execute skeletal/digital recognition software to analyze data of the captured volumetric point clouds.  Rosenstein: [0162] L.19-21. Images captured by the imaging sensor 450 can have an attributed time stamp, which can be used for determining at what robot pose an image was taken while translating or rotating in space. Rosenstein: [0167] L.6-9.  The controller 500 may use imaging data from the imaging sensor 450 for color/size/dimension blob matching. Identification of discrete objects 12 in the scene 10 allows the robot 100 to not only avoid collisions, but also to search for objects 12. The human interface robot 100 may need to identify humans and target objects 12 against the background of a home or office environment. The controller 500 may execute one or more color map blob-finding algorithms on the depth map(s) derived from the imaging data of the imaging sensor 450 as if the maps were simple grayscale maps and search for the same "color" (that is, continuity in depth) to yield continuous objects 12 in the scene 10. Using color maps to augment the decision of how to segment objects 12 would further amplify object matching, by allowing segmentation in the color space as well as in the depth space. The controller 500 may first detect objects 12 by depth, and then further segment the objects 12 by color. This allows the robot 100 to distinguish between two objects 12 close to or resting against one another with differing optical qualities.  Rosenstein: [0178].  It is obvious that image data is analyzed to identify/detect humans and objects and their depth (distance) from the robot); 
classifies each detected object of the set as being one of multiple predefined classifications of object permanency (e.g., Referring to FIGS. 10A and 21A-21D, in some implementations, the robot 100 (e.g., the control system 510 shown in FIG. 22) classifies its local perceptual space into three categories: obstacles (black) 2102, unknown (gray) 2104, and known free (white) 2106. Obstacles 2102 are observed (i.e., sensed) points above the ground G that are below a height of the robot 100 and observed points below the ground G (e.g., holes, steps down, etc.). Known free 2106 corresponds to areas where the 3-D image sensors 450 can see the ground G.  Rosenstein: [0207] L.1-10), the multiple predefined classifications of object permanency including (i) a fixed classification, each object of the fixed classification being deemed to be persistently positioned (e.g., The robot map 1820 may include fixed obstacles in addition to the walls provided in the layout map 1810. The robot 100 may use the robot map 1820 to execute autonomous navigation. In the robot map at 1820, the "walls" may not look perfectly straight, for example, due to detected packing creates along the wall in the corresponding hallway and/or furniture detected inside various cubicles.  Rosenstein: [0197] L.4-11.  It is obvious that walls are fixed object and persistently positioned in a scene like holes, steps down, etc.), (ii) a static and unfixed classification, each object of the static and unfixed classification being deemed to have a sufficient likelihood of being moved over a duration that includes separate instances of the robot traversing the given region (e.g., imaging sensors 3070 are placed on one or more walls or in one or more corners of rooms 3020 where human activity can be most effectively monitored. For example, imaging sensors 3070 can be placed in a corner or on a wall opposite of a doorway, sofa, main sitting area, etc. Activity and rest patterns of individuals can be monitored, tracked, and stored (e.g., for comparison with future patterns) or relayed to a caregiver.  Rosenstein: [0252] L.13-20. In some implementations, the controller 500 may raise or lower the frequency of the repeating 1212 operation upon receiving an event trigger. For example, a sensed item in the scene may trigger an event that causes an increased frequency of the repeating 1212 operation to sense a possibly eminent object 12 (e.g., doorway, threshold, or cliff) in the scene 10. In additional examples, a lapsed time event between detected objects 12 may cause the frequency of the repeating 1212 operation to slow down or stop for a period of time (e.g., go to sleep until awakened by another event).  Rosenstein: [0144] L.5-15. Objects 12, such as doors and window, which are made of glass can be highly reflective and, when ranged, either appear as if they are free space (infinite range) or else range as the reflection to the first non-specularly-reflective surface. This may cause the robot 100 to not see the object 12 as an obstacle, and, as a result, may collide with the window or door, possibly causing damage to the robot or to the object 12. In order to avoid this, the controller 500 may execute one or more algorithms that look for discontinuities in surfaces matching the size and shape (rectilinear) of a typical window pane or doorway. These surfaces can then be inferred as being obstacles and not free space. Another implementation for detecting reflective objects in the path of the robot includes using a reflection sensor that detects its own reflection. Upon careful approach of the obstacle or object 12, the reflection sensor can be used determine whether there is a specularly reflective object ahead, or if the robot can safely occupy the space. Rosenstein: [0175] L.6-23.  It is obvious that window pane or doorway can be detected as obstacles (when closed) or free space (when opened).  When the window pane or doorway is open, the robot can navigate through the window pane or doorway), and/or (iii) a dynamic classification, each object of the dynamic classification being in movement or being capable of movement (e.g., The robot 100 can drive toward the person 2300 to keep the person 2300 within a threshold distance range DR (e.g., corresponding to a sensor field of view). In some examples, the robot 100 turns to face forward toward the person/user 2300 while tracking the person 2300. The robot 100 may use velocity commands and/or waypoint commands to follow the person 2300. Rosenstein: [0225] L.12-18. Referring to FIG. 23B, a naive implementation of person following would result in the robot losing the location of the person 2300 once the person 2300 has left the field of view 152 of the second 3-D image sensor 450b. One example of this is when the person goes around a corner. To work around this problem, the robot 100 retains knowledge of the last known location of the person 2300 and its trajectory. Using this knowledge, the robot 100 can use a waypoint (or set of waypoints) to navigate to a location around the corner toward the person 2300. Moreover, as the robot 100 detects the person 2300 moving around the corner, the robot 100 can drive (in a holonomic manner) and/or move the second 3-D image sensor 450b (e.g., by panning and/or tilting the head 160) to orient the field of view 452 of the second 3-D image sensor 450b to regain viewing of the person 2300. Rosenstein: [0226].  It is obvious that moving person is classified as a dynamic object as the person moves around in the scene); and 
generates at least a first layer of an occupancy map for the given region, the at least first layer depicting each detected object of the set that is of the static and fixed classification and excluding each detected object of the set that is either of the static and unfixed classification or of the dynamic classification (e.g., Data from all sensors in the sensor system 400 can be combined into a discretized 3-D voxel grid. The 3-D grid can then be analyzed and converted into a 2-D grid 2100 with the three local perceptual space classifications. FIG. 21A provides an exemplary schematic view of the local perceptual space of the robot 100 while stationary. The information in the 3-D voxel grid has persistence, but decays over time if it is not reinforced. When the robot 100 is moving, it has more known free area 2106 to navigate in because of persistence.  Rosenstein: [0207] L.10-18.  It can be seen that in Fig. 21A, holes and steps down etc are static and fixed classification shown in the figure).

Regarding claim 2, Rosenstein teaches the robot of claim 1, wherein the control system performs semantic segmentation to classify each object as being one of multiple predefined classifications of object permanency (e.g., FIG. 30 provides a schematic view of an exemplary house 3010 having an object detection system 3000. The object detection system 3000 includes imaging sensors 3070, such as the 3D speckle camera 1300 and/or the 3D TOF camera 1500, mounted in various rooms 3020, hallways 3030, and/or other parts of the house 3010 (inside and/or outside) for home monitoring, person monitoring, and/or a personal emergency response system (PERS). The imaging sensor 3070 can have a field of view 3075 that covers the entire room 3020 (e.g., a scene 10) or a portion there of. The object detection system 3000 can provide hands-free, real-time activity monitoring (e.g., of elderly individuals), connecting care givers to those seeking independent living. In the example shown, imaging sensors 3070 are placed on one or more walls (fixed classification) or in one or more corners of rooms 3020 where human activity can be most effectively monitored. For example, imaging sensors 3070 can be placed in a corner or on a wall opposite of a doorway, sofa, main sitting area, etc. (static and unfix classification) Activity and rest patterns of individuals (dynamic classification) can be monitored, tracked, and stored (e.g., for comparison with future patterns) or relayed to a caregiver.  Rosenstein: [0252].  ).

Regarding claim 3, Rosenstein teaches the robot of claim 1, wherein the set of sensors includes a laser sensor (e.g., FIGS. 8A-8G provide exemplary schematics of circuitry for the robot 100. FIGS. 8A-8C provide exemplary schematics of circuitry for the base 120, which may house the proximity sensors, such as the sonar proximity sensors 410 and the cliff proximity sensors 420, contact sensors 430, the laser scanner 440, the sonar scanner 460, and the drive system 200. Rosenstein: [0110] L.1-7), and wherein the control system obtains image data of the given region using the laser sensor (e.g., The laser scanner 440 scans an area about the robot 100 and the controller 500, using signals received from the laser scanner 440, creates an environment map or object map of the scanned area. The controller 500 may use the object map for navigation, obstacle detection, and obstacle avoidance. Moreover, the controller 500 may use sensory inputs from other sensors of the sensor system 400 for creating object map and/or for navigation.  Rosenstein: [0123]).

Regarding claim 4, Rosenstein teaches the robot of claim 1, wherein the set of sensors includes a camera (e.g., The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors, contact sensors, three-dimensional (3D) imaging/depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc. Rosenstein: [0111] L.7-18), and wherein the control system obtains image data of the given region using the camera (e.g., The sensor system 400 may include one or more three-dimensional (3-D) image sensors 450 in communication with the controller 500. If the 3-D image sensor 450 has a limited field of view, the controller 500 or the sensor system 400 can actuate the 3-D image sensor 450a in a side-to-side scanning manner to create a relatively wider field of view to perform robust ODOA. Rosenstein: [0125]. The 3-D image sensors 450 may obtain images containing depth and brightness data from a scene about the robot 100 (e.g., a sensor view portion of a room or work area) that contains one or more objects. The controller 500 may be configured to determine occupancy data for the object based on the captured reflected light from the scene. Moreover, the controller 500, in some examples, issues a drive command to the drive system 200 based at least in part on the occupancy data to circumnavigate obstacles (i.e., the object in the scene). The 3-D image sensors 450 may repeatedly capture scene depth images for real-time decision making by the controller 500 to navigate the robot 100 about the scene without colliding into any objects in the scene.  Rosenstein: [0141] L.1-15).

Regarding claim 5, Rosenstein teaches the robot of claim 1, wherein the control system generates the first layer of the occupancy map to be three-dimensional (e.g., The operations optionally include constructing 1414 a 3D map of the surface of the object 12 by local cross-correlation between the speckle pattern on the object 12 and the identified reference pattern, for example, to determine a location of the object 12 in the scene. This may include determining a primary speckle pattern on the object 12 and finding respective offsets between the primary speckle pattern on multiple areas of the object 12 in the target image and the primary speckle pattern in the identified reference image so as to derive a three-dimensional (3D) map of the object. The use of solid state components for 3D mapping of a scene provides a relatively inexpensive solution for robot navigational systems.  Rosenstein: [0152]).

Regarding claim 6, Rosenstein teaches the robot of claim 1, wherein the control system generates the occupancy map to include a second layer that includes objects that are of the static and unfixed classification (e.g., FIG. 17A is a schematic view of an exemplary occupancy map. Rosenstein: [0057]. FIG. 17B is a schematic view of a mobile robot having a field of view of a scene in a working area.  Rosenstein: [0058]. In some cases, the robot 100 may need to scan the imaging sensor 450 from side to side (e.g., to view an object 12 or around an occlusion 16 (FIG. 17A)). For a differentially steered robot 100, this may involve rotating the robot 100 in place with the drive system 200; or rotating a mirror, prism, variable angle micro-mirror, or MEMS mirror array associated with the imaging sensor 450.  Rosenstein: [0171] and Figs. 17A and 17B.  It can be seen in Fig. 17B that includes sofa that are static and unfix classified object).

Regarding claim 7, Rosenstein teaches the robot of claim 6, wherein the control system generates each of the first layer and the second layer of the occupancy map to be three-dimensional (e.g., Fig. 17B shows the static and unfix classified object (sofa) and Fig. 23A shows a door and the adjacent wall, which is taken as a fixed classification object).

Regarding claim 8, Rosenstein teaches the robot of claim 6, wherein the control system generates the occupancy map to include a third layer that includes objects that are of the dynamic classification (According to the repeating operations 1212 in Fig. 12, it is obvious to keep track of objects that are static with no change in one map and objects that change (for example open and close of door) that changes with a low frequency in another map and person that moves with a high frequency in a third map so that the frequency of updating the corresponding map without interfering other objects in different class).

Regarding claim 9, Rosenstein teaches the robot of claim 8, wherein the control system generates each of the first layer, the second layer and third layer of the occupancy map to be three-dimensional (e.g., As seen in Figs. 17A and 17B, the three-dimensional map provides a comparison of the relative sizes of objects in the map of objects with on/off status (slow change).  It is obvious that the maps for the stationary objects in fix classification and persons or live animals (moveable) are shown in similar maps that provide relative size comparison).

Regarding claim 10, Rosenstein teaches the robot of claim 1, wherein the control system further classifies at least a first detected object of the set as being one of a user-defined classification (e.g., the first detected object is defined as a stationary, on/off state changeable, or moveable object).

Regarding claim 11, Rosenstein teaches the robot of claim 10, wherein the control system uses semantic segmentation to classify the first detected object of the set as being of the user-defined classification (e.g., the first detected object is defined as a stationary, on/off state changeable, or moveable object).

Regarding claim 12, Rosenstein teaches the robot of claim 10, wherein the control system generates at least an additional layer of the occupancy map that depicts each detected object of the set that is of the user-defined classification (e.g., the first detected object is defined in layers of stationary, on/off state changeable, or moveable object).

Regarding claim 13, Rosenstein teaches the robot of claim 1, wherein the control system includes one or more processors onboard the robot (e.g., In some implementations, reasoning or control software, executable on a processor (e.g., of the robot controller 500), uses a combination of algorithms executed using various data types generated by the sensor system 400.  Rosenstein: [0139] L.1-4).

Regarding claim 14, the claim is a control system claim of the robot claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Rosenstein further teaches “A mobile robot that includes a drive system, a controller in communication with the drive system, and a volumetric point cloud imaging device supported above the drive system at a height of greater than about one feet above the ground and directed to be capable of obtaining a point cloud from a volume of space that includes a floor plane in a direction of movement of the mobile robot. The controller receives point cloud signals from the imaging device and issues drive commands to the drive system based at least in part on the received point cloud signals.” (Rosenstein: Abstract).

Regarding claim 15, the claim is a method claim of the robot claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Rosenstein further teaches “One aspect of the disclosure provides a method of operating a mobile robot. The method includes receiving three-dimensional depth image data, producing a local perceptual space corresponding to an environment around the robot, and classifying portions of the local perceptual space corresponding to sensed objects located above a ground plane and below a height of the robot as obstacles.” (Rosenstein: [0019] L.1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611